Filed 10/25/21 In re J.J. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 In re J.J. et al., Persons Coming                               B309700
 Under the Juvenile Court Law.
 ______________________________                                  (Los Angeles County
 LOS ANGELES COUNTY                                              Super. Ct. No. 19CCJP04452A-C)
 DEPARTMENT OF CHILDREN
 AND FAMILY SERVICES,

           Plaintiff and Respondent,

           v.

 Jason J.,

           Defendant and Appellant.


      APPEAL from orders of the Superior Court of Los Angeles
County, Lisa A. Brackelmanns, Commissioner. Dismissed in part
and affirmed in part.
      Jesse F. Rodriguez, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Navid Nakhjavani, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                      _______________________
      The juvenile court asserted jurisdiction over three young
children and denied their father custody. The mother had left
the children with the Department of Children and Family
Services because she was unable to care for them. Earlier, one of
the children had suffered a facial and ear injury while in the
father’s care. The court made jurisdictional findings about each
parent. The father alone appeals jurisdiction and the order
denying him custody. We dismiss his challenge to jurisdiction as
nonjusticiable and otherwise affirm. Undesignated statutory
references are to the Welfare and Institutions Code.
                                  I
      This appeal involves three children: J.J. (born September
2015), V.J. (born December 2016), and C.J. (born February 2018).
      The father lives in Arkansas. The children lived with the
mother in Arkansas until approximately December 2018, when
the mother took them to Missouri and then to Los Angeles.
      The father did not give the mother money on a scheduled
basis for the children’s care because the mother “was not stable
enough to even take the money.” He said he bought clothes and
other things the children needed.
      When the children lived in Arkansas, they rarely stayed
overnight with the father. Once, in May 2018, J.J. and V.J.
stayed with the father for about a week. This was the longest
time they stayed with him. V.J., who was 17 months old at the
time, had bruises on his face and ear at the end of the visit.




                                2
       The Arkansas Department of Human Services investigated
V.J.’s injury. A doctor examined V.J. and said accidents rarely
cause ear bruising. Forceful grabbing or pinching the ear or a
“significant blow” to the ear would most commonly cause the type
of bruising V.J. had.
       The father told the Arkansas agency he had no idea what
caused the bruises but V.J. had jumped into a pool and his face
hit the water. V.J. had also ridden on an all-terrain vehicle and a
tree branch may have struck him. The doctor said V.J.’s bruising
was not consistent with the pool or branch explanations.
       In 2019, when the Department inquired about V.J.’s earlier
injury, the father admitted there were a few incidents during the
May 2018 visit where V.J. might have gotten hurt. V.J. “must
have had an allergic reaction from either jumping in the pool or
maybe he scratched himself when he was riding his 3-wheeler.”
       Records show in June 2018 the Arkansas agency
substantiated the report alleging abuse of V.J. based on this
injury. In 2019, however, the Arkansas agency told the
Department it lacked additional records and there were no court
orders involving the family.
       As of December 2020, the father last saw the children at
J.J.’s third birthday, which was in September 2018.
       In approximately December 2018, the mother left Arkansas
with the children. According to the father, the mother would
regularly “throw a tantrum” and leave with the children for about
two weeks or a month at a time without contacting him. She did
this “all the time.” “I wouldn’t know where she was at.”
       When the mother left with the children, the father did not
call child protective services because he did not think the kids
were in danger. He thought the mother was “having her little




                                3
moments.” He never went to a family law court to request full
custody of the children. He did not contact law enforcement. “I
never knew you could do that.”
      In Los Angeles, the mother and children primarily lived in
a car. On July 11, 2019, the mother brought the children to a
Department office in Pasadena and asked the Department to take
the children because she could not care for them. The mother
wrote an affidavit consenting to the Department detaining the
children.
      That day, three-year-old J.J. said she was hungry and had
not eaten dinner the night before. J.J. said the mother had hit
her with a belt in the past. The mother later admitted hitting
J.J. with a belt.
      In July 2019, the father said he had no idea the mother had
taken the children to Los Angeles. He did not know where they
were until the Department contacted him.
      A Department social worker visited the father’s home in
Arkansas in January 2020. The home was clean and safe.
      On July 10, 2020, the court held an adjudication hearing.
It sustained jurisdiction under section 300, subdivision (b), based
on the mother’s inability to care for the children and her
inappropriate physical discipline of J.J., as well as the father’s
neglect that led to V.J.’s bruises. The count involving the father
said V.J.’s injury was not consistent with the father’s explanation
and “would not ordinarily occur except as the result of neglectful
acts by the child’s father, who had care, custody and control of
the child.”
      The children’s foster parent said the father infrequently
called the children. As of August 2020, the father had made
three or four short calls in eight months. A month after the




                                4
Department arranged a schedule for the father to call the
children five days a week, the father had called once. The father
said he disliked associating with the children’s foster parents.
       The father did not participate in counseling or parenting
programs. The Department sent the father referrals by mail and
email.
       On December 7, 8, and 9, 2020, the court held a disposition
hearing over video.
       The father testified.
       He described V.J.’s May 2018 injury as “dots on the side of
[V.J.’s] face.” The father said this was an allergic reaction from
playing in grass and “[i]t looked like an ant bite or something
because he was playing in the sand and stuff.” The father denied
ever putting his children at risk.
       The father disputed the foster parent’s account about his
communication with the children. He said he had called every
day for three months and was allowed to speak to the children
only once.
       The father denied receiving referrals for services. He tried
to enroll in an online parenting class but there was a waitlist.
“So that was me trying.” He was willing to participate in
counseling, “[b]ut I’m not the one that needs it.”
       The father yelled at the end of his testimony and at the end
of the proceedings. He repeatedly interrupted when the court
and attorneys were speaking.
       Counsel for the children and the Department advocated
against the father having custody.
       The court removed the children and ordered family
reunification services. It found it would be detrimental to place
the children with the parents and found by clear and convincing




                                 5
evidence it would pose a substantial danger to release the
children to the parents.
       The court based its decision on the father’s failure to
acknowledge he was negligent regarding V.J.’s injury and his
failure to report when the mother took the children for long
periods of time. The father “does not think he did anything
wrong.” The father did not attempt in-person contact with the
children over their two years in California. The court did not
credit the father’s assertion he did not get referrals for services.
It also noted the father had been yelling and hostile during the
proceedings.
                                  II
                                  A
       The father challenges the court’s jurisdictional findings.
An appellate court need not address jurisdictional findings
involving one parent when there are unchallenged findings
involving the other parent. (In re Briana V. (2015) 236
Cal.App.4th 297, 308–310 (Briana V.).) We generally view such
challenges as nonjusticiable. (Id. at p. 308.) The court sustained
jurisdictional findings against the father and the mother. The
findings against the mother are unchallenged, therefore we need
not address the father’s jurisdictional challenge.
       We have discretion to address the merits of a jurisdictional
challenge where, for example, the findings serve as the basis for
challenged disposition orders or could affect current or future
dependency proceedings. (Briana V., supra, 236 Cal.App.4th at
p. 309.)
       The father asks us to exercise our discretion because the
jurisdictional findings against him make him an offending
parent. He offers three ways the offending parent status affects




                                 6
him: (1) it affects whether the court should have removed the
children from his physical custody under section 361; (2) it affects
the way the court makes dispositional orders under section 362,
subdivision (a); and (3) he could be prejudiced “in all future
proceedings and could have ‘far-reaching’ consequences
respecting future dependency proceedings and [the father’s]
parental rights.”
       As to the first reason, the only part of section 361 that
mentions offending parents is section 361, subdivision (c)(1),
which addresses jurisdiction under section 300, subdivision (e).
This is irrelevant to the father’s case because the court sustained
jurisdiction over the children under section 300, subdivision (b),
only.
       Second, section 362, subdivision (a) says nothing about
offending parents. When the court has jurisdiction over a child,
that section allows the court to make reasonable orders for the
child’s care. (Ibid.) Jurisdiction attaches to the children, not the
father, so the court could impose dispositional orders involving
the father based on the findings against the mother. (See In re
Ashley B. (2011) 202 Cal.App.4th 968, 979.)
       The father’s third reason is vague and speculative.
       The father has not provided any identifiable adverse
consequence of the jurisdictional finding against him. We decline
to exercise our discretion to reach the merits of his challenge and
dismiss this portion of his appeal.
                                   B
       The disposition order denying the father custody was
proper.
       We review the order for substantial evidence and we
account for the high probability the clear and convincing




                                 7
standard of proof demands. (In re R.T. (2017) 3 Cal.5th 622, 633;
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1005, 1009, 1011.)
      The father says he was a noncustodial parent, therefore
section 361.2, subdivision (a) applies. That section requires the
court to place children with a noncustodial parent if that parent
requests custody, unless the court finds placement with that
parent would be detrimental to the children’s safety or well-
being. (Ibid.)
      The Department disagrees and says section 361,
subdivision (c) applies. That section allows a juvenile court to
remove children from a parent’s custody only if it finds by clear
and convincing evidence there would be a substantial danger to
the children’s safety or well-being if the children were returned
home and there are no reasonable means to protect the children
without removal. (Ibid.)
      The juvenile court made findings under both sections and
under either standard, substantial evidence supports the court’s
order. On the single occasion in which V.J. and J.J. were with
the father for an extended period, V.J. suffered an injury. A
doctor explained this type of injury would typically come from
forceful grabbing, pinching, or a significant blow. The father
minimized the bruises as mere “dots” caused by an allergic
reaction. His various explanations were dubious and inconsistent
with the doctor’s analysis. Although the injury was to a 17
month old in his care, the father did not accept responsibility for
it. Instead, he denied ever putting his children at risk. This
supported the detriment and substantial danger findings.
      The father’s failure to take protective action when the
children went missing also supports the court’s findings. The
father did not learn the children’s location until more than six




                                8
months after they left Arkansas when the Department contacted
him. The father described the mother as not being stable,
therefore his lengthy inaction was a proper source of concern for
the court. And his inaction was consequential—the children
lacked proper shelter, food, and care with the mother in Los
Angeles. Once he had the children’s contact information, the
father infrequently called them. The father’s inaction and
inattention in this context helped prove it would be detrimental
and a substantial danger to the children to place them with him.
      The father’s credibility also supported the court’s findings.
The court discredited the father’s assertion he did not receive
referrals. This was proper. The father says this had minimal
relevance, but his false statement cast an unfavorable light on
the rest of his testimony. (See Evid. Code, § 780.) The father’s
credibility together with the other evidence we recounted
constitute substantial evidence of detriment and substantial
danger to the children.
                          DISPOSITION
      We dismiss the father’s appeal as to jurisdiction. We
otherwise affirm.



                                                 WILEY, J.
We concur:



             STRATTON, Acting P. J.              OHTA, J.*

*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 9